Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/291,510 received January 4, 2021. Claims 1-10 are left as original.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/356,515. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements are mentioned explicitly or implicitly.
[AltContent: textbox (Claim 1: A motherboard having a charging function and comprising:  2a connection interface configured to an electrical device;  3a switching circuit coupled to the connection interface and comprising a first 4transmission path and a second transmission path;  5a first controller coupled to the switching circuit and communicating with the 6electrical device via the first transmission path;  7a second controller coupled to the switching circuit and communicating with 8the electrical device via the second transmission path;  911)][AltContent: textbox (Claim 1: A motherboard having a smart charging function and comprising:  2a connection interface configured to an electrical device;  3a switching circuit coupled to the connection interface and comprising a first 4transmission path and a second transmission path;  5a first controller coupled to the switching circuit and communicating with the 6electrical device via the first transmission path;  7a second controller coupled to the switching circuit and communicating with 8the electrical device via the second transmission path;  9 11)]Claim 1 of 16/291,510	Claim 1 of 16/356,515

[AltContent: textbox (Claim 1: (cont)
a voltage converter circuit coupled to the connection interface, the first 10controller and the second controller,
11wherein in a standard charge mode, the first transmission path is turned on and 12the first controller directs the voltage converter circuit to generate first 13charge power to the electrical device;  
14wherein in a fast charge mode, the first controller determines whether the 15electrical device has a specific operating system, 16wherein responsive to determining that the electrical device does not have the 17specific operating system, 
the second transmission path is turned on 18and the second controller directs the voltage converter circuit to 19generate second charge power to the electrical device, 
20wherein responsive to determining that the electrical device has the specific 21operating system, 
the first controller determines whether the electrical 22device is a specific device, 23wherein responsive to determining that the electrical device is not the specific 24device, 
the first controller directs the voltage converter circuit to 25generate third charge power to the electrical device, 
and responsive to 26determining that the electrical device is the specific device, 
the first 27controller directs the voltage converter circuit to generate fourth charge power to the electrical device.)][AltContent: textbox (Claim 1: (cont)
a voltage converter circuit coupled to the connection interface, the first 10controller and the second controller,
11wherein in a standard charge mode, the first transmission path is turned on and 12the first controller directs the voltage converter circuit to generate first 13charge power to the electrical device;  
14wherein in a first fast charge mode, 
the second transmission path is turned on 15and the second controller directs the voltage converter circuit to 16generate second charge power to the electrical device; 
17wherein in a second fast charge mode, the first transmission path is turned on 18and 
the first controller determines whether the electrical device is a 19specific device, responsive to the electrical device not being the 20specific device, 
the first controller directs the voltage converter circuit 21to generate third charge power to the electrical device, 
and responsive 22to the electrical device being the specific device, 
the first controller 23directs the voltage converter circuit to generate fourth charge power to 24the electrical device.)]Claim 1 of 16/291,510	Claim 1 of 16/356,515

It is the examiner’s opinion the wording “14wherein in a first fast charge mode, the second transmission path is turned on 15and the second controller directs the voltage converter circuit to 16generate second charge power to the electrical device; 17wherein in a second fast charge mode, the first transmission path is turned on 18and the first controller determines whether the electrical device is a 19specific device, responsive to the electrical device not being the 20specific device” from application 16/291,510 is not patentably distinct from the wording  “14wherein in a fast charge mode, the first controller determines whether the 15electrical device has a specific operating system, 16wherein responsive to determining that the electrical device does not have the 17specific operating system, the second transmission path is turned on 18and the second controller directs the voltage converter circuit to 19generate second charge power to the electrical device, 20wherein responsive to determining that the electrical device has the specific 21operating system, the first controller determines whether the electrical 22device is a specific device, 23wherein responsive to determining that the electrical device is not the specific 24device” from application 16/356,515. It appears the order of the limitations have merely been rearranged in the two claims, and the examiner does not recognize any difference in the meaning of the two ways of saying virtually the same thing.
In general, although claims of application 16/291,510 which are dependent on independent claim 1 and may not be identical to reference claims of U.S. PGPub 2020/0052496 (16/356,515); they are not patentably distinct from the referenced claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Double Patenting
Applicant's arguments filed January 4, 2021, have been fully considered but they are not persuasive.
Applicant’s Arguments
Applicant argues, in particular, claims 1-10 of the present application do not require the features of “the first controller determines whether the electrical device has a specific operating system” as recited in claim 1 of the ‘515 Application. In fact, the present application does not determine whether the electrical device has a specific operation system. Instead, regardless of whether the electrical device has a specific operation system, the second charge power is generated to the electrical device in the first fast charge mode. Therefore, the claims of the present application are not obvious in view of claims 1-10 of the ‘515 Application.
Examiner’s Response
Applicant is correct in that the instant application does not claim certain narrowing limitations as stated in 16/356,515; however, the absence of the narrowing limitations, e.g. “the first controller determines whether the electrical device has a specific operating system” only tends to make the instant application more broad.  Therefore, the claims of the instant application are obvious in view of claims 1-10 of 16/356,515 since they claim every aspect of the instant application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859